Interim Decision #2076

MATTER OF THE
In Visa Petition Proceedings
A-18500754
Decided by Regional Commissioner March 9, 1971
Since the qualification requisites relating to physicians as set out in 8 CFR
204.2(e) (2) may be applied to dentists, and since the passing by
petitioner/beneficiary of the Science Achievement Examination for Dentistry given by the American Dental Association is not equivalent to passing the examination given by the Educational Council for Foreign Medical
Graduates specified in 8 CFR 204.2(e) (2), petitioner/beneficiary, who received his dental education in Indonesia but did not obtain a full and
unrestricted license to practice in that country, has failed to establish eligibility for preference classification under section 203(a) (3) of the Immigration and Nationality Act, as a dentist.
ON BEHALF OF APPELLANT: Allen R. Jackson, Esquire
580 Washington Street
San Francisco, California 94111

This case comes before the Regional Commissioner on appeal
from the decision of the Acting District Director, San Francisco,
who denied the petition on January 6, 1971 in that the appellant
had failed to establish that he qualified as a member of the professions as a dentist and was, therefore, not eligible for classification under section 203(a) (3) of the Immigration and Nationality Act, as amended.
The appellant is a 33-year-old single male, a native and citizen
of Indonesia. He was last admitted to the United States as an
"F" student on September 18, 1968 and granted extensions of
stay in that status to March 29, 1970. At time of admission he
was destined to Bay City College of Dental-Medical Assistants,
San Francisco, where he took a dental technician's course in
"Crown and Bridge" and was issued a certificate showing that he
qualified as a crown and bridge lab technician. On February 12,
1969 he transferred to the College of Marin near San Francisco
where he was enrolled in a pre-dental course. Evidence has been

675

iterim Decision #2076
resented that he is now enrolled in the special program at the
niversity of Southern California as a third-year dental student.
He filed a petition under section 203(a) (3) of the Act on July
7, 1970 as a member of the professions as a dentist to seek work
such in California. The petition was denied by the District
lirector on September 14, 1970 for lack of a Labor certification
ursuant to section 212(a) (14) of the Act. On October 28, 1970
ie Department of Labor advised this Service that upon their re)nsideration a Labor certification for the occupation of dentist
ad been issued in behalf of the appellant on October 28, 1970.
he Acting District Director on his own motion reopened the case
nd again denied the petition on January 6, 1971 finding that the
ppellant was not qualified as a member of the professions as a
entist.
The denial decision in pertinent part states:
Petitioner has submitted evidence that he completed his studies at Trisakti
Jniversity in Indonesia and passed the final examination of the Faculty of
)entistry but did not take the state examination which is required to obtain
he "Doctorgigi" (dentist) degree and license as a dentist. He has also subnitted evidence that he completed a crown and bridge lab technician's course
.t Bay City College of Dental-Medical Assistants in San Francisco; passed
he science achievement examination for dentistry given by the American
)ental Association; and has been accepted in the University of Southern
'.3alifornia School of Dentistry as a third-year student. He lists employment
Ls a teaching assistant in the Faculty of Dentistry at Trisakti University
'roam 1964 to 1965 and as a crown and bridge lab technician from July 1969
o July 1970.
Matter of Maher, 12 I. & N. Dec. 680, holds that a graduate of a foreign
,chool of dentistry who has obtained a full and unrestricted license to practice
lentistry in the country of his education qualifies as a member of the proessions within the meaning of section 101 (a) (32) of the Immigration and
qationality Act, as amended, and is eligible for preference status under secion 203(a) (3) of the Act, as amended. Petitioner did not take the state
xamination which is required to obtain his dentist degree and license in
ndonesia and he has never been employed as a dentist in any other country.
From the evidence submitted it cannot be found that he is a qualified member
if the profession for which he is petitioning. Petition will accordingly be
lenied.

In the Matter of Maher, supra, reference is made to 8 CFR
204.2 (f) (2) (now 8 CFR 204.2 (e) (2) ) which relates to alien physicians who, if they meet certain conditions, "shall be considered
eligible for classification as a member of the professions" and
goes on to state: "Although the above-cited excerpt from 8 CFR
204.2(f) (2) relates specifically to one of the criteria for determining whether an alien physician may be classified as a member
of the professions, we conclude that criterion may be applied with
676

Interim Decision #2076
equal validity to alien dentists." We will, therefore, apply the
qualification standards as set forth in 8 CFR 204.2(e) (2) to the
profession of dentistry.
8 CFR 204.2(e) (2) provides as follows :
An alien physician shall be considered eligible for classification as a member
of the professions if he establishes that he was graduated from a medical
school in the United States or Canada, or that he was graduated from a
foreign medical school and has successfully passed the examination given by
the Educational Council for Foreign Medical Graduates, or that he was
graduated from a foreign medical school and has obtained a full and unrestricted license to practice medicine in the country where he obtained his
medical education. In any other case the District Director may consult the
Educational Council for Foreign Medical Graduates or other organizations
and experts in the medical field for the purpose of obtaining an advisory
opinion of the alien's qualifications as a physician.

It should be noted from the above that there are three possibilities for establishing eligibility for classification as a member of
the professions as a physician which Matter of Maher, supra, indicates may be applied to the profession of dentistry— (1) being
a graduate of a United States or Canadian medical school ; (2)
being a graduate of a foreign medical school and having passed
the Educational Council for Foreign Medical Graduates (ECFMG)
examination ; or (3) being .a graduate of a foreign medical school
and having a full and unrestricted license to practice in the country
where he obtained his education.
The appellant, not being a graduate of a United States or Canadian school definitely does not fall into category (1).
A letter dated August 18, 1969 by the Dean of the Faculty of
Dentistry, Trisakti University, states :
In order to obtain the "Doctorgigi" (dentist) degree, students of the Faculty of Dentistry of the TRISAKTI UNIVERSITY have to pass a state
examination in accordance with Decree Nr. 74, 1967 Directorate General of
High Education, Minister of Education.
Enclosed copies of transcripts and other information concerning examinations passed by Mr. The Bian Tjing as signed by former Dean of the Faculty
of Dentistry of RES PUBLICA UNIVERSITY, Dr. Tjia Soen Lee, are
found to be correct.
Mr. The Bian Tjing has already passed the final examination of said Faculty 'of Dentistry, however has not yet passed above mentioned State examination.

This letter indicates that while the appellant may be a graduate he has not yet passed the necessary State examination so
officially has no degree and does not have a "full and unrestricted
license to practice" in Indonesia where he obtained his medical
education. He, therefore, does not meet the requirements of category (3).

677

Interim Decision #2076
The remaining possibility is category (2), graduate from a foreign medical school and passing the ECFMG examination. A letter dated June 25, 1970 from the Director, Special Student
Program, University of Southern California, Los Angeles, states
Dr. Bian The's credentials have been examined by the Admissions Office at
the University of Southern California and have been found in order. This is
a specific prerequisite for our Special Student Program. He must be a
graduate from dental school and our Admission office found this to be true.

We will honor the finding of the Director, Special Student Program, to the effect that the appellant is a graduate of a dental
school. The final issue is to determine if the appellant has passed
the ECFMG examination or its equivalent.
The record shows that the appellant has passed the "Science
Achievement Examination for Dentistry" given by the American
Dental Association. Counsel's principal argument on appeal is
that the passing of this examination is the equivalent of passing
the ECFMG examination, and having passed such examination
the appellant meets the requirements of category (2) of 8 CFR
204.2 (e) (2) and cites Matter of Maher, supra. Maher, however,
was a graduate and had a full and unrestricted license to prac:ice. In the case before us the appellant, while we will consider
din to be a graduate, failed to take the required State examina;ion and has not obtained a full and unrestricted license to pracice. In the case before us we must now determine if the passing
)f the "Science Achievement Examination for Dentistry" is the
!quivalent of passing the ECFMG examination.
On February 26, 1971 the Executive Director of the ECFMG
)y letter advised the Service that "The purpose of the ECFMG
wogram is to determine whether graduates of foreign medical
chools are qualified to start a graduate medical training program
s intern or resident in approved United States hospital." (Emthasis supplied.)
A pamphlet entitled "Science Achievement Examination for
)entistry," published by the Division of Educational Measurements, Council on Dental Education, American Dental Associaion, states: "The science achievement examination is intended to
Irovide dental education programs with an evaluation of the
asic science competency of the foreign dental graduate seeking
dmission to either the undergraduate D.D.S. or D.M.D. degree
rogram or some type of advanced dental education" and "Thereore, the Science Achievement Examination for Dentistry was
eveloped to provide an accurate evaluation of the candidate's
-

,

678

Interim Decision #2076
knowledge in the basic sciences. This is one of the major criteria
used to determine the proper level of placement for the prospective degree candidate."
From the above it is evident that the two programs, ECFMG
examination and Science Achievement Examination for Dentistry, do not serve the same purpose and that the passing of the
Science Achievement examination cannot be equated with the
purpose of the ECFMG examination as set forth in 8 CFR
204.2 (e) (2). The ECFMG examination determines if the foreign
medical graduate is qualified to start a graduate medical training
program as an intern or resident. The Science Achievement examination is to evaluate the basic science competency of the foreign dental graduate and to determine the level of placement in a
dental school, undergraduate or graduate, where the alien will enroll. In the present case the record shows that the appellant's
level of placement was given as "3RD YR. (TENT)" and has
been accepted as a third year student at the University of Southern California Dental School.
Considering all the factors discussed herein we find that the
appellant cannot at this time be found to qualify as a member of
the professions as a dentist under section 203 (a) (3) of the Act.
Matter of Brantigan, 11 I. & N. Dec. 493, holds that the burden
of proof to establish eligibility for a desired preference rests with
the appellant. That burden has not been met. The appellant has
failed to establish that he is eligible for the classification he
seeks. The appeal will be dismissed.
Denial of the petition, however, is without prejudice to the consideration of a new petition for sixth preference classification
should the appellant obtain a definite offer of employment from a
prospective employer in this country seeking his services and an
appropriate certification be issued by the Department of Labor
pursuant to section 212 (a) (14) of the Act, as amended.
ORDER: It is ordered that the appeal be dismissed.

679

